DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2020 has been entered.


Status of the Claims
	Amendment to the claims has not been filed with the RCE filing. 
The amendment filed on 08/26/2020 has been entered. Claims 1, 3-4, 11 and 16-17 have been amended, Claims 5 and 18 have been canceled and Claims 19-28 have been newly added. Thus, Claims 1, 3-4, 6-17 and 19-28 are currently pending and are under examination.

Withdrawn/Moot Objections and Rejections
	The objections to the specification and Claims 1, 3-4 and 16-17 have been withdrawn in view of the amendments.
	Claims 5 and 18 have been canceled and thus the objection of the canceled claims is now moot.
	Claims 3-4 have been amended to obviate the indefinite language and thus the 112(b) rejection of the claims has been withdrawn.
	Claim 1 has been amended by incorporating the subject matter of previously presented, now canceled, Claim 5. Accordingly, the 103 rejection of the record has been withdrawn.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art reference is Wismer I (Wismer, J. A. et al. Patent application publication number US2014/0231240A1; cited in IDS 06/11/2019) and its disclosure was set forth in the last Office Action. However, Wismer I fails to teach or suggest the claimed operating pressure of the first and second distillation columns as in instant Claims 1 and 18. Accordingly, Wismer I neither anticipates nor reasonably makes obvious the operating pressure of the first and second distillation columns.
In view of the foregoing the process for recovering R1233zd of Claims 1 and 18 is deemed novel and unobvious over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 3-4, 6-17 and 19-28 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622